PER CURIAM.
Plaintiff has “appealed” from a judgment of the court of appeal. 373 So.2d 248 (La. App.1979). The “appeal” was taken pursuant to a provision in R.S. 13:512s.1
The appellate jurisdiction of the supreme court is governed by Article 5, § 5(D) of the Louisiana Constitution of 1974. See State v. James, 329 So.2d 713 (La.1976).
Unless a law or ordinance has been declared unconstitutional, the Constitution does not provide for an appeal from a judgment of the court of appeal.
The proceeding in this court, therefore, is treated as a writ application; the writ is granted, and R.S. 13:5128 is declared unconstitutional insofar as it purports to confer appellate jurisdiction on this court to hear an appeal from a judgment of the court of appeal. In all other respects the writ is denied, and the judgment of the court of appeal is reinstated.
SUMMERS, C. J., dissents and assigns reasons.

. . .An appeal from a decision of the court of appeal affirming or overturning the final judgment of the district court lies to the supreme court provided such appeal is taken within five days of the date of such decision.